        Case 2:15-mj-00850-CMR Document 58 Filed 02/06/20 Page 1 of 2



                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 17-3205



                           UNITED STATES OF AMERICA

                                           v.

        APPLE MACPRO COMPUTER, APPLE MAC MINI COMPUTER, APPLE
      IPHONE 6 PLUS CELLULAR TELEPHONE, WESTERN DIGITAL MY BOOK
        FOR MAC EXTERNAL HARD DRIVE, WESTERN DIGITAL MY BOOK
                 VELOCIRAPTOR DUO EXTERNAL HARD DRIVE

                                  *FRANCIS RAWLS,
                                            Appellant

                               *(Pursuant to FRAP 12(a))


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D. C. No. 2-15-mj-00850-01)
                     District Judge: Honorable Cynthia M. Rufe


                              Argued on March 15, 2019

               Before: MCKEE, ROTH and FUENTES, Circuit Judges

                          ____________________________

                                  JUDGMENT
                       _________________________________

      This case came to be heard on the record from the United States District Court for

the Eastern District of Pennsylvania and was argued on March 15, 2019.

      On consideration whereof,
         Case 2:15-mj-00850-CMR Document 58 Filed 02/06/20 Page 2 of 2



       IT IS ORDERED AND ADJUDGED by this Court that the judgment of the

District Court entered September 6, 2017 is hereby REVERSED and the matter is remanded to

the District Court with instruction to order the immediate release of Appellant. The Clerk is

directed to issue the mandate forthwith.



       All of the above in accordance with the Opinion of this Court.



                                                  ATTEST:

                                                  s/ Patricia S. Dodszuweit
                                                  Clerk

Dated: February 6, 2020




                                             2
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 1 of 30




                                               PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                                   _

                            No. 17-3205
                         ________________

                 UNITED STATES OF AMERICA

                                  v.

        APPLE MACPRO COMPUTER, APPLE MAC MINI
                    COMPUTER, APPLE
      IPHONE 6 PLUS CELLULAR TELEPHONE, WESTERN
                    DIGITAL MY BOOK
        FOR MAC EXTERNAL HARD DRIVE, WESTERN
                    DIGITAL MY BOOK
        VELOCIRAPTOR DUO EXTERNAL HARD DRIVE

                        *FRANCIS RAWLS,
                             Appellant

                     *(Pursuant to FRAP 12(a))
                        ________________

             Appeal from the United States District Court
               for the Eastern District of Pennsylvania
                    (D.C. No. 2-15-mj-00850-01)
             District Judge: Honorable Cynthia M. Rufe
                         ________________
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 2 of 30




                      Argued on March 15, 2019

        Before: MCKEE, ROTH and FUENTES, Circuit Judges

                   (Opinion filed: February 6, 2020)


     Keith M. Donoghue          (ARGUED)
     Federal Community Defender Office for the Eastern District
     of Pennsylvania
     601 Walnut Street
     The Curtis Center, Suite 540 West
     Philadelphia, PA 19106
                   Counsel for Appellant

     Robert A. Zauzmer           (ARGUED)
     Emily McKillip
     Michelle Rotella
     Office of United States Attorney
     615 Chestnut Street
     Suite 1250
     Philadelphia, PA 19106
                   Counsel for Appellee

                         ________________

                             OPINION
                         ________________

     FUENTES, Circuit Judge
            In this case, we are asked to determine whether
     appellant, Francis Rawls, should be released from confinement
     for civil contempt. On September 30, 2015, Rawls was




                                  2
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 3 of 30




     incarcerated for civil contempt after he failed to comply with a
     court order that he produce several of his seized devices in a
     fully unencrypted state. Since that day, more than four years
     ago, Rawls has been held in federal custody. Rawls seeks
     release arguing that 28 U.S.C. § 1826 limits his maximum
     permissible confinement for civil contempt to 18 months.

            Because we conclude § 1826 applies to Rawls, we will
     reverse the order of the District Court and order Rawls’ release.

                                     I

            The circumstances surrounding Rawls’ present
     confinement for civil contempt began with an investigation
     into Rawls’ access to child pornography. As a part of that
     investigation, the Delaware County Criminal Investigations
     Unit executed a search warrant at Rawls’ residence, yielding
     an Apple iPhone 5S, an Apple iPhone 6 Plus, and an Apple
     Mac Pro Computer (the “Mac Pro”) with two attached Western
     Digital External Hard Drives, all of which were protected with
     encryption software. 1

            Agents from the Department of Homeland Security then
     obtained a federal search warrant to examine the seized
     devices. Rawls voluntarily provided the password for the
     Apple iPhone 5S but did not provide the passwords to decrypt
     the Mac Pro or the external hard drives. Ultimately, forensic

     1
        Encryption technology transforms plain, understandable
     information into unreadable letters, numbers, or symbols using
     a fixed formula or process. Only those who possess a
     corresponding “key” can return the information into its original
     form, i.e. decrypt that information.




                                    3
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 4 of 30




     analysts discovered the password to decrypt the Mac Pro but
     could not determine the passwords to decrypt the external hard
     drives. Forensic examination of the Mac Pro revealed (1) an
     image of a pubescent girl in a sexually provocative position,
     (2) logs showing that the Mac Pro had been used to visit
     websites with titles common in child exploitation, and (3) that
     Rawls had downloaded thousands of files known to be child
     pornography. Those files, however, were not on the Mac Pro,
     but instead were stored on the encrypted external hard drives.
     In the course of their investigation, officers interviewed Rawls’
     sister who stated that Rawls had shown her hundreds of images
     of child pornography on the encrypted external hard drives,
     which included videos of children who were nude and engaged
     in sex acts with other children. But, without a password to
     decrypt the hard drives, agents could not access the files
     themselves.

            In August 2015, a Magistrate Judge ordered Rawls to
     produce all encrypted devices, including his two attached
     external hard drives, in a fully unencrypted state, pursuant to
     the All Writs Act (the “Decryption Order”). Rawls did not
     appeal the Decryption Order. Instead, he filed a motion to
     quash the Government’s application to compel decryption,
     arguing that his act of decrypting the devices would violate his
     Fifth Amendment privilege against self-incrimination.

            Eventually, Rawls’ motion to quash was denied and
     Rawls was directed to fully comply with the Decryption Order.
     The Magistrate Judge acknowledged Rawls’ Fifth Amendment
     objection, but held that, because the Government possessed his
     devices and knew that their contents included child
     pornography, the act of decrypting the devices would not be




                                    4
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 5 of 30




     testimonial for purposes of the Fifth Amendment privilege
     against self-incrimination.

            Approximately one week after the denial of Rawls’
     motion to quash, Rawls and his counsel appeared at the
     Delaware County Police Department for the forensic
     examination of his devices. Rawls produced the Apple iPhone
     6 Plus in a fully unencrypted state by entering three separate
     passwords on the device. The phone contained adult
     pornography, a video of Rawls’ four-year-old niece in which
     she was wearing only her underwear, and approximately
     twenty photographs which focused on the genitals of Rawls’
     six-year-old niece. Rawls, however, stated that he could not
     remember the passwords necessary to decrypt the hard drives
     and entered several incorrect passwords during the forensic
     examination.

            Following the forensic examination, the Government
     moved to show cause why Rawls should not be held in
     contempt for his failure to comply with the Decryption Order.
     Two hearings were held on the issue in which, “Rawls offered
     no on-the-record explanation for his present failure to
     comply.” 2 Based on the evidence presented, the District Court
     found that Rawls remembered the passwords needed to decrypt
     the hard drives but chose not to reveal them because of the
     devices’ contents. Thus, the District Court granted the
     Government’s motion to hold Rawls in civil contempt, stating
     “Rawls will be incarcerated indefinitely until he agrees to
     comply with and actually does comply with the [Decryption
     Order].” 3 We affirmed the District Court’s contempt order

     2
         App. 26.
     3
         App. 27.




                                   5
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 6 of 30




     holding, inter alia, that the Magistrate Judge did not err by
     finding that the Decryption Order did not implicate the Fifth
     Amendment privileged against self-incrimination. 4

           Rawls then filed a motion for a stay of the contempt
     order and for release, which is presently at issue. In that
     motion, Rawls argues that 28 U.S.C. § 1826(a) limits the
     maximum period of confinement for civil contempt to 18
     months. The District Court denied his motion. We now
     consider Rawls’ appeal of that denial.

                                    II 5

           We have previously recognized that Congress, through
     28 U.S.C. § 1826(a), placed a limit on the inherent authority of




     4
       United States v. Apple MacPro Computer, 851 F.3d 238, 241–
     42 (3d Cir. 2017), cert. denied sub nom. Doe v. United States,
     138 S. Ct. 1988 (2018).
     5
       The Magistrate Judge had jurisdiction to issue the search
     warrant and Decryption Order pursuant to Rule 41 of the
     Federal Rules of Criminal Procedure and the All Writs Act.
     See 28 U.S.C. § 1651(a) (“The Supreme Court and all courts
     established by Act of Congress may issue all writs necessary
     or appropriate in aid of their respective jurisdictions and
     agreeable to the usages and principles of law.”). We have
     appellate jurisdiction pursuant to 28 U.S.C. § 1291. The case
     turns on matters of statutory construction. We exercise plenary
     review of a District Court’s interpretation of statutes. Gibbs v.
     Cross, 160 F.3d 962, 964 (3d Cir. 1998).




                                     6
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 7 of 30




     courts to hold individuals in civil contempt for their failure to
     comply with court orders. 6 In full, §1826(a) states:

            Whenever a witness in any proceeding before or
            ancillary to any court or grand jury of the United
            States refuses without just cause shown to
            comply with an order of the court to testify or
            provide other information, including any book,
            paper, document, record, recording or other
            material, the court, upon such refusal, or when
            such refusal is duly brought to its attention, may
            summarily order his confinement at a suitable
            place until such time as the witness is willing to
            give such testimony or provide such information.
            No period of such confinement shall exceed the
            life of—
            (1) the court proceeding, or
            (2) the term of the grand jury, including
            extensions,
            before which such refusal to comply with the
            court order occurred, but in no event shall such
            confinement exceed eighteen months. 7

     Critically, in the final sentence of §1826(a), the statute places
     an 18-month cap on the period of time a court can keep a
     witness confined for his or her refusal to “comply with an order
     of the court to testify or provide other information.” 8

     6
       In re Grand Jury Investigation, 600 F.2d 420, 426-27 (3d Cir.
     1979).
     7
       28 U.S.C. § 1826(a) (emphasis added).
     8
       Id.




                                    7
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 8 of 30




            The question in this case is simply whether § 1826(a)’s
     18-month limitation applies to Rawls. The Government argues
     that Rawls was not a “witness” participating in any
     “proceeding before or ancillary to any court or grand jury of
     the United States” within the meaning of § 1826(a). We
     disagree. Accordingly, we reverse the order of the District
     Court and order Rawls’ release.

            Section 1826(a)’s 18-month limitation applies to
     Rawls’ present confinement because (A) Rawls is a witness for
     the purposes of § 1826(a), (B) the proceedings to enforce the
     search warrant fall within the statute’s broad description of any
     “proceeding before or ancillary to any court or grand jury of
     the United States,” (C) the Decryption Order is “an order of the
     court to testify or provide other information, including any
     book, paper, document, record, recording or other material,”
     and (D) we read § 1826(a) to apply to the detention of any
     material witness, even if that person is also a suspect in
     connection with other offenses.

                                    A

            First, Rawls is a witness within the meaning of
     § 1826(a) both because he is being asked to provide testimonial
     information and because the statute reaches even non-
     testimonial acts of production.

            A witness is, at the very least, “[s]omeone who gives
     testimony.” Witness, Black’s Law Dictionary (11th ed. 2019),
     and the Supreme Court has recognized that compliance with




                                    8
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 9 of 30




     requests for evidence can constitute testimony.9 Notably, the
     testimonial value of production is not necessarily tied to the
     content of the evidence itself. “[B]y producing documents, one
     acknowledges that the documents exist, admits that the
     documents are in one’s custody, and concedes that the
     documents are those that the subpoena requests.” 10 As is
     pertinent to this case, in producing the passwords needed to
     decrypt the external hard drives, Rawls would be
     acknowledging that the hard drives were in his control and that
     he was capable of accessing them—an act with testimonial
     value. 11

           Moreover, as several of our sister circuits have held, a
     person may be a “witness” under § 1826(a) even when the

     9
       Doe v. United States, 487 U.S. 201, 208–10 (1988).
     10
        United States v. Chabot, 793 F.3d 338, 342 (3d Cir. 2015),
     cert. denied, 136 S. Ct. 559 (2015).
     11
        In concluding that decryption is “testimonial,” we do not
     question our prior holding that Rawls could not claim the Fifth
     Amendment privilege in response to the decryption orders.
     Apple MacPro Computer, 851 F.3d at 248. That holding
     turned not on whether decryption would be testimonial—it
     would, see United States v. Hubbell, 530 U.S. 27, 36 (2000)
     (“[T]he act of producing documents in response to a subpoena
     may have a compelled testimonial aspect.”)—but on whether
     it would add “to the information already obtained by the
     Government.” Because, in Rawls’ case, it would not have
     provided any such additional information, the exception to the
     Fifth Amendment privilege recognized in Fisher v. United
     States, 425 U.S. 391 (1976), for testimonial acts of production
     where the Government already knows of both the documents’
     “existence and possession or control,” id. at 412, applied.




                                   9
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 10 of 30




      evidence he refuses to produce is not considered “testimonial”
      for purposes of the Fifth Amendment. See In re Grand Jury
      Proceedings, 541 F.2d 464, 465 (5th Cir. 1976) (applying
      § 1826(a)’s limitation on confinement to a witness who refused
      to provide handwriting exemplars); United States v. Mitchell,
      556 F.2d 371, 384 (6th Cir. 1977) (applying § 1826(a)’s
      limitation on confinement to criminal defendants who refused
      to provide voice exemplars); In re Grand Jury Proceedings,
      873 F.2d 238, 239 (9th Cir. 1989) (applying § 1826(a) to a
      refusal to provide bank records); In re Pantojas, 628 F.2d 701,
      702 (1st Cir. 1980) (applying § 1826(a) to a refusal to stand in
      a line up).

              We have signaled our agreement by affirming the
      confinement of a grand jury witness under § 1826(a) for
      refusing to provide handwriting exemplars. 12 Although we
      concluded, based on Supreme Court precedent, 13 that the
      provision of exemplars was not “testimonial” for purposes of
      the Fifth Amendment, we did not question the District Court’s
      authority to confine the contemnor pursuant to § 1826(a) and
      repeatedly deemed him a “witness.” 14 So too here, then,
      Rawls’ decryption of his devices—even assuming it were not
      testimonial—would make him a “witness” within the ambit of
      § 1826(a). See Mitchell, 556 F.2d at 384 (explaining that “the
      failure of the defendants to obey the court order to give voice
      exemplars” fell within § 1826’s ambit “even though the non-


      12
         In re Special Fed. Grand Jury, 809 F.2d 1023, 1025 (3d Cir.
      1987).
      13
         Gilbert v. California, 388 U.S. 263, 266–67 (1967).
      14
         See e.g., In re Special Fed. Grand Jury, 809 F.2d at 1024–
      25, 1027.




                                    10
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 11 of 30




      testimonial nature of the evidence makes Fifth Amendment
      protections inapplicable”).

              In arguing that Rawls was not a witness within the
      meaning of § 1826(a), the Government relies heavily on the
      reasoning of United States v. Harris. 15 This reliance is
      misplaced. In Harris, the Court found that the contemnor,
      Harris, was not a “recalcitrant witness.” 16 Although the Court
      did not elaborate as to why Harris was not a witness, the facts
      of the case made the conclusion clear. In that case, Harris was
      not held for a failure to provide information of any sort.
      Instead, he was held in civil contempt for his refusal to stop
      “affirmatively . . . sending out” “bogus liens and judgments”
      against the judges and prosecutors involved in the underlying
      case. 17 As a result, the Harris Court did not substantively
      engage with the question of how a witness is defined under
      § 1826(a).

             There is a significant difference between a contempt
      confinement for failure to provide information and
      confinement for failure to stop actively harassing court
      personnel. Unlike the contemnor in Harris, Rawls is being
      asked to provide information in a proceeding and is therefore a
      witness under § 1826(a).

                                    B

             Next, the proceedings to enforce the search warrant
      qualify as “court proceeding[s]” within the meaning of

      15
         582 F.3d 512 (3d Cir. 2009).
      16
         Id. at 517.
      17
         Id. at 513–14.




                                    11
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 12 of 30




      § 1826(a). A proceeding may be defined more narrowly as the
      “regular and orderly progression of a lawsuit, including all acts
      and events between the time of commencement and the entry
      of judgment” or more broadly as the “business conducted by a
      court or other official body.” 18 As Rawls argues, proceedings
      to obtain and enforce a search warrant are marked by the
      procedural formalities that define other court proceedings: a
      basis for jurisdiction, limitations on venue, a standard of proof,
      and a “neutral and detached magistrate.” 19 Nothing in the text
      of § 1826(a) lends support to the argument that a “court
      proceeding” is limited to trials.

             Further, at least two circuit courts have held that
      § 1826(a) is applicable to proceedings outside of grand jury
      proceedings or a criminal trial. First, in In re Martin-Trigona,
      the Second Circuit applied § 1826(a) to a bankruptcy
      proceeding. 20 In that opinion, the Second Circuit concluded
      that the statute’s use of “any” where it states “[w]henever a
      witness in any proceeding before or ancillary to any court . . .
      ,” indicates that Congress intended § 1826(a) to apply to
      bankruptcy proceedings. 21 Second, in In re Application of
      President’s Comm’n on Organized Crime, the Eleventh Circuit
      concluded that § 1826(a) was applicable to a contemnor’s
      refusal to testify before the President’s Commission on
      Organized Crime (the “Commission”). 22 The Eleventh Circuit
      concluded that because the Commission “was obliged to secure

      18
         Proceeding, Black’s Law Dictionary (10th ed. 2014).
      19
          Dempsey v. Bucknell Univ., 834 F.3d 457, 469 (3d Cir.
      2016).
      20
         732 F.2d 170, 174 (2d Cir. 1984).
      21
         Id.
      22
         763 F.2d 1191, 1201 (11th Cir. 1985).




                                     12
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 13 of 30




      [the witness’s] testimony by writ of habeas corpus, and by
      enforcement of an immunity order, and because [the witness]
      took legal action to protect himself from the Commission’s
      subpoena, the proceedings before the Commission became
      ‘ancillary’ to proceedings before a court.” 23 Further, the
      Eleventh Circuit reasoned, “the documented intent of
      Congress” was for § 1826 to apply to “a range of court-related
      proceedings, including depositions.” 24

             Here, the proceeding to obtain and enforce the search
      warrant required an order to be issued by the District Court and
      became adversarial when Rawls sought to quash the
      Decryption Order. Because courts have interpreted “any
      proceeding before or ancillary to any court or grand jury”
      broadly, we conclude that the proceedings to obtain and
      enforce the search warrant in this case fall within the language
      of § 1826(a).

                                     C

              Additionally, the Decryption Order is an order to
      “provide other information” under § 1826(a). Not only is the
      language used by Congress in this provision broad, but the
      legislative history of § 1826(a) shows that “other information”
      was used “in contradistinction to oral testimony” and “would
      include, for example, electronically stored information or
      computer tapes.” 25 The legislative history reveals that, “[i]ts

      23
         Id.
      24
         Id.
      25
         Palmer v. United States, 530 F.2d 787, 789 n.3 (8th Cir.
      1976) (quoting H.R. Rep. No. 91-1549, reprinted in 1970
      U.S.C.C.A.N. 4008, 4017, 4022).




                                    13
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 14 of 30




      scope is intended to be comprehensive, including all
      information given as testimony, but not orally.” 26 The
      production of the hard drives falls within that scope.

                                     D

              Finally, we conclude that § 1826(a) applies to a person
      in his or her capacity as a material witness even if that person
      is also a suspect in connection with other offenses. Although
      Rawls maintains a dual identity—Rawls is a witness for
      purposes of contempt, while a suspect for child pornography
      offenses—we find that § 1826(a) caps Rawls detention for
      committing civil contempt in his capacity as a material witness
      at 18 months. 27

              If the Government seeks to impose any additional
      deprivation of liberty for Rawls’ status as a suspect in the
      alleged child pornography offenses the Government must
      charge Rawls with those offenses, 28 provide Rawls with a trial
      by a jury of his peers, prove those charges beyond a reasonable
      doubt , and sentence Rawls in accordance with due process. To
      hold that § 1826(a) applies only to witnesses who are not also
      suspected of crimes would do an end run around these


      26
         Id.
      27
         At this point Rawls has already been in confinement for more
      than four years without being convicted of, or indicted with, a
      crime.
      28
         As detailed supra in Section II, even without decrypting the
      hard drives, the Government has already collected a substantial
      amount of evidence with which it could prosecute Rawls for
      child pornography offenses under 18 U.S.C. §§ 2251 and 2252.




                                    14
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 15 of 30




      fundamental rights and relieve the Government of its burden to
      prove a defendant guilty before imposing punishment. 29

                                    III

             For the above reasons, we hold that § 1826 applies to
      Rawls because he is a “witness in [a] proceeding before or
      ancillary to any court or grand jury of the United States”
      presently confined for his refusal to “comply with an order of
      the court to testify or provide other information”: accordingly,
      § 1826 limits the duration of his confinement to 18 months. 30
      We will, therefore, reverse the order of the District Court and
      order Rawls’ release.




      29
         In re Grand Jury Investigation (Braun), 600 F.2d 420, 425
      (3d Cir. 1979) (“Although the due process test is easily
      formulated, the point at which coercive imprisonment actually
      ceases to be coercive and essentially becomes punitive is not
      readily discernible.”).
      30
         28 U.S.C. § 1826(a).




                                    15
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 16 of 30



      McKee, Circuit Judge, Concurring.

             I join Judge Fuentes’ opinion in its entirety. For reasons he
      explains, I completely agree that a criminal defendant cannot be
      deprived of statutory and constitutional protections afforded those
      accused of crimes merely because s/he also happens to be a material
      witness. Limitations placed upon the Government’s ability to
      incarcerate a criminal suspect do not disappear into the ethers
      merely because that same person is also subject to confinement as a
      material witness.

             However, I write separately because I do not think that the
      Government’s conduct in prosecuting Rawls should escape
      additional comment.

               I realize, of course, that I do not know all of the
      circumstances surrounding this case and there may be some hidden
      justification for the Government’s tactics here. However, based on
      the evidence in the record (as briefly summarized by Judge
      Fuentes), 1 it appears that the Government is insisting that Rawls’
      incarceration for contempt be continued even though it already
      possesses sufficient evidence of Rawls’ possession and production
      of child pornography to obtain a conviction under various
      subsections of 18 U.S.C. §§ 2251 and 2252. In fact, Rawls’ own
      sister’s testimony regarding Rawls’ possession of a video of his two
      nieces, aged four and six, may very well be sufficient to convict him
      of possession and/or production of child pornography involving a
      minor in his custody or control.

              Conviction for these offenses could expose him to a
      mandatory minimum sentence of 15 years imprisonment and a
      maximum term of imprisonment of thirty years–assuming this is his
      first such offense. 2 If he has prior convictions for child
      pornography, he could be exposed to a maximum sentence of life
      imprisonment, depending on the number of convictions and the acts
      involved in any prior convictions. 3 His exposure is exacerbated by
      the well-known fact that the sentences suggested for such offenses
      under the Sentencing Guidelines are quite severe.

             I therefore cannot fathom why the Government is so insistent
      upon further gilding the lily with the evidence that may well be in
      the encrypted files on the disputed hard drives and demanding his

      1
        See Majority Op. at 3 and 4.
      2
        18 U.S.C. § 2251(e).
      3
        Id.
                                       1
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 17 of 30



      imprisonment until he “coughs up” that evidence. There may well
      be some justification for insisting that Rawls be imprisoned on
      contempt charges before his all but certain prosecution for child
      pornography and the very severe sentences he would be exposed to
      if convicted for the latter offenses, but such justification for the
      Government’s conduct here certainly escapes me.

              If Rawls is eventually convicted for charges arising from the
      files involved in this case, absent some reasonable argument to the
      contrary, I would hope that the sentencing judge would take his
      rather substantial incarceration for contempt into account when
      deciding upon an appropriate sentence, and I think it worth adding
      this brief concurring opinion to underscore that concern.




                                       2
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 18 of 30




          United States of America v. Apple MacPro Computer, et al

                         No. 17-3205
      _________________________________________________

      ROTH, Circuit Judge, dissenting.

              Because I do not agree with the reasoning of the
      majority or of the concurrence, I respectfully dissent. My
      dissent is based on my belief that 28 U.S.C. § 1826(a) should
      be held to cover the situations expressly stated therein: “any
      proceeding before or ancillary to any court or grand jury of
      the United States.” In this case there is no such proceeding –
      at least, not so far. For that reason, I believe that we should
      not stretch a statute to cover a situation that is not included in
      the language of the statute.

              Because the investigation here is a preliminary one –
      there has not yet been an indictment nor have criminal
      proceedings begun before the District Court or before any
      court, section 1826(a) does not apply and its eighteen-month
      limitation on confinement does not apply. Moreover, the
      cases cited by the majority do not apply to the present
      situation. 1




      1
        See Doe v. United States, 487 U.S. 201 (1988) (involving a
      proceeding before a grand jury); In re Grand Jury
      Proceedings, 873 F.2d 238 (9th Cir. 1989) (same); In re
      Pantojas, 628 F.2d 701 (1st Cir. 1980) (same); United States
      v. Mitchell, 556 F.2d 371 (6th Cir. 1977) (involving indicted
      criminal defendants who refuse to provide voice exemplars)
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 19 of 30




             To briefly recap the pertinent facts, during an
      investigation into Rawls’ access to child pornography over
      the internet, the Delaware County, Pennsylvania, Criminal
      Investigations Unit executed a valid search warrant at Rawls’
      residence. The search yielded, among other things, an Apple
      MacPro computer, an Apple iPhone 6 Plus, and two Western
      Digital external hard drives. All of the devices were
      protected with encryption software which rendered them
      unreadable without the benefit of corresponding passwords.

             Agents from the Department of Homeland Security
      then applied for, and obtained, a federal search warrant to
      examine the seized devices. During their investigation,
      government analysts discovered the password to decrypt the
      MacPro computer. Their examination of the computer’s
      contents revealed (1) an image of a pubescent girl in a
      sexually provocative position, (2) logs showing that the
      computer had been used to visit sites with titles common in
      child exploitation, and (3) evidence that the computer had
      been used to download thousands of files known to be child
      pornography. However, further forensic analysis revealed
      that the child pornography files had been stored not on the
      computer but on the two Western Digital external hard drives.
      As part of the investigation, police officers also interviewed
      Rawls’s sister, who told the officers that Rawls had shown
      her hundreds of images of child pornography on the external
      hard drives, including videos of children engaged in sex acts
      with other children.

            The government then applied for a Decryption Order,
      pursuant to the All Writs Act, 2 requiring Rawls to produce all

      2
          28 U.S.C. § 1651.




                                    2
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 20 of 30




      encrypted devices, including the two Western Digital hard
      drives, in a fully unencrypted state. After the Magistrate
      Judge issued the Decryption Order, Rawls moved to quash it
      on Fifth Amendment grounds. The Magistrate Judge denied
      the motion, finding that the Decryption Order did not require
      any testimonial communication of the kind protected by the
      Fifth Amendment.

             Rawls and his counsel thereafter appeared at the
      Delaware County Police Department, where Rawls partially
      complied with the Decryption Order by providing the
      password for the iPhone 6 Plus. The iPhone contained a
      video of Rawls’s four-year-old niece, wearing only
      underwear, and approximately twenty photographs focusing
      on the genitals of Rawls’s six-year-old niece. However,
      while at the Police Department, Rawls claimed that he could
      not remember the passwords necessary to decrypt the seized
      external hard drives.     He did enter several incorrect
      passwords.

             The government moved to show cause why Rawls
      should not be held in contempt for his failure to fully comply
      with the Decryption Order. The Magistrate Judge held a
      hearing and found that Rawls remembered the passwords
      necessary to decrypt the external hard drives but chose not to
      reveal them. After a second hearing, the District Court
      granted the government’s motion to hold Rawls in civil
      contempt and ordered his incarceration “until such time that
      he fully complies . . . by permitting access to the two external
      hard drives . . . in a fully unencrypted state.” 3 The District
      Court explained that while Rawls’ defense was based on

      3
          App. 21.




                                     3
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 21 of 30




      memory loss, “Rawls did not testify or call any witnesses
      [and] he did not offer any documentary or physical evidence
      into the record . . .. Crucially, Rawls offered no on-the-record
      explanation for his present failure to comply.” 4

             In a prior appeal of the contempt order, Rawls argued
      that (1) the District Court lacked subject matter jurisdiction to
      issue the Decryption Order under the All Writs Act because
      the government should have sought Rawls’s compliance by
      means of grand jury procedure, and (2) the Decryption Order
      violated his Fifth Amendment privilege against self-
      incrimination. We affirmed the rulings of the District Court
      and held that (1) the All Writs Act enabled the Magistrate
      Judge to issue an order that sought to effectuate and prevent
      the frustration of the federal search warrant, and (2) the
      Magistrate Judge did not err by finding that the Decryption
      Order did not implicate the Fifth Amendment privilege
      against self-incrimination because the information that would
      be conveyed via Rawls’ compliance—that he knows the
      requisite passwords—was a foregone conclusion. 5




      4
       App. 26.
      5
        United States v. Apple MacPro Computer, 851 F.3d 238,
      246, 248 n.7 (3d Cir. 2017); see id. at 247 (Under the
      “foregone conclusion” rule, “the Fifth Amendment does not
      protect an act of production when any potentially testimonial
      component of the act of production—such as the existence,
      custody, and authenticity of evidence—is a ‘foregone
      conclusion’ that ‘adds little or nothing to the sum total of the
      Government’s information.’” (citing Fisher v. United States,
      425 U.S. 391, 411 (1976))).




                                     4
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 22 of 30




             Rawls petitioned the Supreme Court for a writ of
      certiorari, which was denied. 6 While the petition was
      pending, Rawls filed a motion for stay of the contempt order
      and for release. In the motion, he invoked 28 U.S.C. §
      1826(a), contending that it limits the maximum period of his
      confinement for civil contempt to eighteen months.

            The District Court convened another hearing, during
      which Rawls refused to state whether he was willing or able
      to comply with the decryption order. The District Court then
      denied his motion. Rawls appealed.

                The focus of this appeal is 28 U.S.C. § 1826(a), which

      states:

                      Whenever a witness in any
                      proceeding before or ancillary to
                      any court or grand jury of the
                      United States refuses without just
                      cause shown to comply with an
                      order of the court to testify or
                      provide     other     information,
                      including any book, paper,
                      document, record, recording or
                      other material, the court, upon
                      such refusal, or when such refusal
                      is duly brought to its attention,
                      may     summarily      order   his
                      confinement at a suitable place
                      until such time as the witness is

      6
          See Doe v. United States, 138 S. Ct. 1988 (2018).




                                       5
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 23 of 30




                     willing to give such testimony or
                     provide such information. No
                     period of such confinement shall
                     exceed the life of –
                     (1) the court proceeding, or
                     (2) the term of the grand jury,
                         including extensions,
                     before which such refusal to
                     comply with the court order
                     occurred, but in no event shall
                     such confinement exceed eighteen
                     months. 7

              The government contends that § 1826 imposes no limit
      on the period for which Rawls may be confined for civil
      contempt because, among other reasons, he is not a “witness
      in any proceeding before or ancillary to any court or grand
      jury of the United States.” In any event, the government
      contends that we should not lightly assume that Congress
      intended to limit the scope of courts’ inherent power to order
      the confinement of civil contemnors. Rawls, on the other
      hand, asserts that § 1826’s eighteen-month confinement
      limitation applies to him and therefore that he must be
      released. He urges us to consider the meaning of the statute
      in light of its legislative history, structure, and purpose. For
      the reasons discussed below, I disagree with the majority and
      I agree with the government that § 1826 does not apply to
      Rawls because he is not a “witness in any proceeding before
      or ancillary to any court or grand jury of the United States.” 8

      7
          28 U.S.C. § 1826(a).
      8
          28 U.S.C. § 1826(a).




                                      6
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 24 of 30




              Courts derive their contempt powers from the
      Constitution’s vesting “the judicial Power of the United
      States” in the federal courts. 9 Indeed, “it is firmly established
      that ‘[t]he power to punish for contempts is inherent in all
      courts.” 10 While “the exercise of the inherent power of lower
      federal courts can be limited by statute and rule,” courts
      should not “‘lightly assume that Congress has intended to
      depart from established principles’ such as the scope of a
      court’s inherent power.” 11 In the absence of a clear indication
      that Congress intended to restrict courts’ inherent power, we
      must “resolve the ambiguities of [a statute] in favor of that
      interpretation which affords a full opportunity for . . . courts
      to [act] in accordance with their traditional practices.” 12

             Here, there is even greater need for Congress to clearly
      indicate its intent to restrict courts’ inherent power, as
      Congress has explicitly endorsed the courts’ use of coercive
      civil confinement for “[d]isobedience or resistance to its
      lawful writ, process, order, rule, decree, or command.” 13
      Moreover, Congress has bolstered courts’ inherent contempt
      powers via the All Writs Act, which enables courts to “issue
      all writs necessary or appropriate in aid of their respective
      jurisdictions.” 14




      9
        U.S. Const. art. III.
      10
         Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991).
      11
         Id. at 47 (quoting Weinberger v. Romero-Barcelo, 456 U.S.
      305, 313 (1982)).
      12
         Hecht Co. v. Bowles, 321 U.S. 321, 330 (1944).
      13
         18 U.S.C. § 401(3).
      14
         28 U.S.C. § 1651(a).




                                      7
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 25 of 30




              Turning to the specific provisions of § 1826, it is not
      clear that Congress intended the provisions of that statute to
      limit the power of courts to hold individuals such as Rawls,
      the recipient of a valid search warrant, in civil contempt. In
      fact, the opposite conclusion can be drawn. The statute refers
      to “a witness in any proceeding before or ancillary to any
      court or grand jury of the United States.” Rawls is not a
      “witness,” as his contempt relates only to the Decryption
      Order requiring that he comply with the government’s search
      warrant by producing his devices in a fully unencrypted state.

              This case is akin to our precedent in United States v.
      Harris. 15 In that case, the district court ordered Harris, during
      pre-trial criminal proceedings, to stop filing bogus liens and
      judgments against judges and prosecutors. Harris refused to
      comply. 16 As a result, the district court held him in contempt
      and ordered him to be incarcerated until he agreed to cease
      making bogus filings. 17 Despite failing to comply with the
      court’s order, Harris argued after five years in prison that the
      district court’s contempt order should be vacated because it
      violated due process. 18 In making this argument, Harris
      relied on the 18-month limitation in § 1826. 19 We disagreed
      with Harris, finding that he “is not, and was not, a recalcitrant
      witness” to whom § 1826 applied. 20 The context of that
      holding makes clear that we did not consider Harris a
      “witness” because the conduct that led to his incarceration for

      15
         582 F.3d 512 (3d Cir. 2009).
      16
         Id. at 514.
      17
         Id.
      18
         Id. at 516.
      19
         Id.
      20
         Id. at 517.




                                      8
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 26 of 30




      contempt was not part of the criminal proceeding for which
      he was charged and sentenced. 21

             Like Harris, Rawls’s contempt cannot be traced to his
      status as a “witness;” he is merely the recipient of a lawful
      search warrant with which he has failed to comply. Rawls’s
      interpretation of the term “witness in any proceeding before
      or ancillary to any court or grand jury of the United States,”
      would render superfluous language appearing later in §
      1826(a)(1) and (2), which limits the period of confinement for
      civil contemnors to the life of “the court proceeding, or . . .
      the term of the grand jury, in including extensions, before
      which such refusal to comply with the court order occurred.”
      When a court proceeding ends, a contemnor can no longer be
      “said to carry . . . ‘the keys of the prison in his own pocket.’”
      In this situation, there is no ongoing trial or grand jury, and
      Rawls’s sole obligation is to produce his hard drives in an
      unencrypted format; Rawls carries the metaphorical key to his
      own release.

            Rawls’ attempts to distinguish Harris rely on the fact
      that Rawls has always maintained he cannot remember the
      passwords necessary to decrypt the external hard drives. The
      Magistrate Judge, however, found that the government has
      adequately proved Rawls’s ability to remember his

      21
         Rawls seeks to distinguish Harris on the ground that the
      contempt in Harris was not predicated upon a failure to
      provide information. But nowhere in Harris did we suggest
      that § 1826 was inapplicable by virtue of the fact that Harris
      was not required to provide information; instead, we clearly
      stated the basis for our conclusion when we wrote that Harris
      was not a “recalcitrant witness.”




                                     9
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 27 of 30




      passwords. Rawls chose not to challenge that finding in this
      appeal. Moreover, if Rawls should contend that he has
      forgotten his passwords, he is free to file a motion with the
      District Court seeking his release on the ground that his
      confinement has ceased to be coercive and has therefore
      become punitive. 22

             Rawls raises several other arguments regarding the
      purpose, structure, and legislative history of § 1826, but none
      merit reversal. I will address each in turn.

             Rawls urges us to construe the term “witness” broadly
      in light of the statute’s purpose. But he cannot point to any
      clear indication in the statute’s “statement of findings and
      purpose” that Congress intended § 1826, or the Omnibus
      Crime Control Act of 1970 (the “Act”)—of which it
      constitutes a small part—to apply to those who fail to comply
      with lawful search warrants. 23 Instead, Rawls cites to general
      statements that the Act was intended to remedy defects in
      “the evidence-gathering process.” 24 Although Rawls only
      quotes this short phrase, it is actually part of a longer
      congressional finding that “organized crime continues to
      grow because of defects in the evidence-gathering process of
      the law inhibiting the development of the legally admissible

      22
         See, e.g., In re Grand Jury Investigation, 600 F.2d 420, 425
      (3d Cir. 1979) (“[A]t some point the confinement ceases to be
      coercive and becomes punitive, thereby raising due process
      concerns” justifying the release of the contemnor in the
      absence of criminal contempt proceedings.)
      23
         See generally Pub. L. No. 91-452, tit. III, § 301, 84 Stat.
      922, 923 (1970).
      24
         84 Stat. at 923.




                                    10
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 28 of 30




      evidence necessary to bring criminal and other sanctions or
      remedies to bear . . ..” 25 If anything, the statement read as a
      whole suggests that the Act was concerned with ensuring that
      the government has adequate tools for gathering evidence,
      rather than restricting the scope of such tools.

             As for the statute’s structure, Rawls notes that the
      phrase “testify or provide other information, including any
      book, paper, document, record, recording or other material”
      in § 1826(a) replicated the exact language used elsewhere in
      the immunity section of the Act. 26 But the House Report
      makes clear, in reference to that exact language in the
      immunity section, that although it was meant “to be
      comprehensive,” its scope simply included “all information
      given as testimony, but not orally.” As I have already pointed
      out, the District Court’s order requiring Rawls to provide his
      hard drives in unencrypted format does not require his
      testimony. 27 And the “testify or provide other information”
      language used later in § 1826 does not convert the earlier




      25
         Id. (emphasis added).
      26
         Compare 28 U.S.C. § 1826(a), with 84 Stat. at 927.
      27
         Apple MacPro, 851 F.3d at 248.




                                    11
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 29 of 30




      term, “witness,” into something broader than its plain
      meaning. 28

             Finally, Rawls argues that if § 1826 does not apply to
      him, there is a paradox -- indefinite confinement may
      become permissible so long as no charges are brought. This
      argument fails to account for the procedural posture of this
      case.    The government has chosen to pursue further
      investigatory steps before deciding whether to bring charges
      against Rawls. This is not a decision we believe Congress
      intended to discourage via § 1826. 29 The government is free
      to seek lawful search warrants and to obtain the fruits of such
      searches before convening a grand jury or pursuing an
      indictment.

                                    III




      28
         Rawls also asks that we interpret § 1826 broadly in light of
      language from the Act’s Senate Report, which states that the
      measure was enacted to define “the power of the courts to
      deal with witnesses who are unlawfully withholding
      information necessary to move forward an investigation.”
      Senate Report at 57 (emphasis added). However, the Senate’s
      use of the term “witnesses” suggests that, as discussed supra,
      the Senate did not foresee the application of § 1826 to
      recipients of lawful search warrants.
      29
         See, e.g., 84 Stat. at 923 (“Statement of Findings and
      Purpose”) (“It is the purpose of this Act to . . . strengthen[]
      the legal tools in the evidence-gathering process, by
      establishing new penal prohibitions, and by providing
      enhanced sanctions and new remedies . . ..”).




                                    12
Case 2:15-mj-00850-CMR Document 58-1 Filed 02/06/20 Page 30 of 30




             For the above reasons, I would hold that § 1826 does
      not apply to Rawls because he is not a “witness in any
      proceeding before or ancillary to any court or grand jury of
      the United States.” I would affirm the contempt order of the
      District Court.




                                  13
